Citation Nr: 0828959	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  07-05 602	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Whether the appellant is eligible for nonservice-connected 
disability pension benefits administered by the Department of 
Veterans Affairs.




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The appellant had recognized guerrilla service from September 
1942 to May 1945, and service in the Regular Philippine Army 
from May 1945 to April 1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an administrative decision in September 2006 of 
the VA Regional Office (RO) in Manila, the Republic of the 
Philippines.

Following the issuance of the statement of the case in 
January 2007, the appellant submitted to the Board additional 
evidence without a waiver of initial consideration of the 
evidence by the agency of original jurisdiction.  As the 
additional evidence consists of additional argument and 
copies of the documents already of record, the evidence does 
not have a bearing on the appellate issue.  Accordingly, 
referral of the evidence to the RO is not warranted.  38 
C.F.R. § 20.1304(c).


FINDING OF FACT

The appellant does not have the requisite service to qualify 
for VA nonservice-connected disability pension benefits.


CONCLUSION OF LAW

The service requirements for eligibility for VA nonservice- 
connected disability pension benefits are not met.  38 
U.S.C.A. §§ 101(2), 101(24), 107, 1521 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In this case, the facts are not in dispute.  As the analysis 
below demonstrates, the appellant is not entitled to the 
benefit sought as a matter of law. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from nonservice-connected disability not 
due to the veteran's own willful misconduct.  
38 U.S.C.A. §§ 1502, 1521.

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).



The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for VA compensation benefits, but not for 
VA nonservice-connected pension benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, VA 
may accept evidence of service submitted by an appellant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
if the evidence meets the following conditions:

(1) The evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and

(2) The document contains needed information as to length, 
time, and character of service; and,

(3) In the opinion of VA, the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 3.203.



Analysis

According to the service department, the appellant had 
recognized guerrilla service from September 1942 to May 1945 
and service in the Regular Philippine Army from May 1945 to 
April 1946. 

In July 2006, the appellant filed a claim for entitlement to 
VA nonservice-connected disability pension.

In a September 2006 decision, the RO notified the appellant 
that he did not have the requisite military service to be 
eligible for the benefit.  He was informed that under the law 
his type of service was not qualifying for VA nonservice- 
connected disability pension benefits, and that his claim was 
accordingly denied.

The evidence of record consists of the following: 

The service department reported that the appellant's military 
status as: beleaguered from December 1941 to May 1942; 
missing from May 6, 1942 to May 10, 1942; no casualty status 
from May 1942 to September 1942; recognized guerrilla service 
from September 1942 to May 1945, and regular Philippines Army 
service from May 1945 to April 1946.  

In a claim for VA benefits where requisite veteran status is 
at issue, the relevant question is whether there is 
qualifying service.  Where service department certification 
is required, the service department's decision on such a 
matter is conclusive and binding upon VA.  VA is prohibited 
from finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).





The appellant has provided no further evidence that would 
warrant a request for re-certification from the service 
department.  Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  
Therefore, the Board finds that, although the appellant had 
recognized guerilla service and service in the Regular 
Philippine Army, that service is not considered to be "active 
military service" under 38 U.S.C.A. § 101(24), and thus, the 
appellant is not eligible for VA nonservice-connected 
pension.  
38 U.S.C.A. § 107(a); Cacalda v. Brown, 9 Vet. App. 261, 265-
66 (1996).

As the law is dispositive, the claim must be denied because 
of the lack of legal entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

The appellant is not eligible for VA nonservice-connected 
pension benefits, and the appeal is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


